  Exhibit 10.3


Amendment No. 1
INDEPENDENT CONTRACTOR AGREEMENT

This Amendment No. 1 to Independent Contractor Agreement (“Agreement”) is
effective December 31, 2009 and is between GEOVIC Ltd. (“Company” or “Geovic”)
and Mineral Services, LLC, (“Contractor”) 142 Stratford Avenue, Garden City, New
York 11530. The Company and the Contractor are in some places herein referred to
individually as a Party and collectively as the Parties.



WHEREAS:



A.     

Contractor and Company entered into the Independent Contractor Agreement
effective June 15, 2009 (“Original Agreement”), following approval by the Board
of Directors of Geovic Mining Corp.;

  B.     

The Compensation Committee of the Board of Directors approved the material terms
of this Amendment No.1 in December 2009;

  C.     

The Parties intend that the Original Agreement shall be amended to change the
compensation arrangements for the Contractor commencing October 2009, the
beginning of the third fiscal quarter of the Company as set forth herein, and

  D.     

Except as set forth in this Agreement, all other terms and conditions of the
Original Agreement shall remain in full force and effect.

 

WHEREFORE, IT IS HEREBY AGREED as follows:

1.  Change in Compensation. Section 1.3 of the Original Agreement shall be
revised and amended to provide as follows:

1.3     

The Geovic shall pay the Contractor (“Contractor Fees”) against delivery of an
invoice by the Contractor containing such details of Services as the Geovic
shall reasonably request, as follows:

    1.3.1     

Fixed Fee. Twenty-eight Thousand US dollars ($28,000) per calendar quarter,
payable calendar quarterly in arrears for all Services provided by Contractor
during the quarter;

 

1

--------------------------------------------------------------------------------

1.3.2     

Timeliness of Invoices. Invoices in reasonable detail shall be provided to
Geovic within 20 days of each calendar quarter end shall be payable upon
receipt.

  1.3.3     

Unless extended by mutual agreement of the Parties, the quarterly compensation
payable to Contractor under this Agreement shall revert to the rate payable
under the Original Agreement for calendar quarters commencing July 1, 2010.

 

2.   No Other Changes. Except as set forth in this Agreement, all other terms
and conditions of the Original Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement effective as
of the date first above written.

 Geovic Ltd.,

 A corporation organized under the laws of the Cayman Islands



  /s/ David C. Beling                  
By:  David C. Beling
Authorized officer





  Mineral Services, LLC
Contractor

/s/ Michael T. Mason             
By:  Michael T.  Mason
Authorized Member





  Tax I.D.  #11-3389524                     





  /s/ Michael Mason                      
Michael Mason, Individually




2



--------------------------------------------------------------------------------